F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 13 1997
                             FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    CIDNEY GARCIA,

                Plaintiff-Appellant,

    v.                                                  No. 97-5061
                                                  (D.C. No. 95-CV-448-K)
    KENNETH S. APFEL,                                   (N.D. Okla.)
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.


                            ORDER AND JUDGMENT **


Before PORFILIO and LUCERO, Circuit Judges, and MARTEN, *** District
Judge.


*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner
of Social Security. Pub. L. No. 103-296. Pursuant to Fed. R. App. P. 43(c),
Kenneth S. Apfel, Commissioner of Social Security, is substituted for
Donna E. Shalala, Secretary of Health and Human Services, as the defendant in
this action. Although we have substituted the Commissioner for the Secretary in
the caption, in the text we continue to refer to the Secretary because she was the
appropriate party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
      The Honorable J. Thomas Marten, District Judge, United States District
Court for the District of Kansas, sitting by designation.
      Plaintiff Cidney Garcia appeals the district court’s affirmance of the

Secretary’s decision denying plaintiff’s applications for disability insurance

benefits and supplemental security income. 1 Plaintiff contended that she was

disabled as of December 1, 1991, as a result of complications arising from

her bilateral club feet. In what became the final decision of the Secretary, the

administrative law judge (ALJ) concluded that, although plaintiff could not return

to her past relevant work, she could perform a significant number of sedentary

jobs in the national economy and, therefore, she was not disabled. The district

court affirmed the Secretary’s denial of benefits and this appeal followed.

      On appeal, plaintiff contends that the ALJ erred in concluding that her

medical condition did not meet the listings for arthritis of a major weight-bearing

joint, 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.03(B), and that the ALJ did not

sufficiently state the reasons for his conclusion, see Clifton v. Chater, 79 F.3d

1007, 1009-10 (10th Cir. 1996). Plaintiff also contends that the ALJ erred in

assessing the credibility of plaintiff’s subjective allegations of disabling pain.

      We review the Secretary’s decision to determine whether the correct

legal standards were applied and whether the findings are supported by substantial


1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.

                                          -2-
evidence in the record viewed as a whole. See Castellano v. Secretary of

Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). “If supported by

substantial evidence, the Secretary’s findings are conclusive and must be

affirmed.” Sisco v. United States Dep’t of Health & Human Servs., 10 F.3d 739,

741 (10th Cir. 1993). “In evaluating the appeal, we neither reweigh the evidence

nor substitute our judgment for that of the agency.” Casias v. Secretary of

Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      Turning first to plaintiff’s contention that the ALJ did not sufficiently

articulate his reasons for concluding that plaintiffs impairments do not meet the

listings, we agree with the district court that “the ALJ’s opinion, while not

extensively detailed, adequately articulates his examination of the evidence and

his reasoning.” Appellant’s App. at 361. Further, our review of the record

reveals substantial evidence to support the ALJ’s conclusion that plaintiff’s

impairments do not meet the listings, including Listing § 1.03(B).

      In considering plaintiff’s challenges to the ALJ’s assessment of her

allegations of disabling pain, we must bear in mind that “[c]redibility

determinations are peculiarly the province of the finder of fact, and we will not

upset such determinations when supported by substantial evidence,” Diaz v.

Secretary of Health & Human Servs., 898 F.2d 774, 777 (10th Cir. 1990). At the




                                         -3-
final step of the familiar Luna framework, 2 the ALJ appropriately discussed in

detail what evidence led him to believe that plaintiff’s pain was not as severe as

she alleged. See Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995). The record

provides substantial evidence in support of the ALJ’s determination that

plaintiff’s pain was not disabling.

      In conclusion, the record demonstrates that the ALJ applied the correct

legal standards in assessing plaintiff’s applications for benefits and it contains

substantial evidence supporting the ALJ’s ultimate determination that plaintiff is

not disabled because she can perform a significant number of sedentary jobs in

the national economy. AFFIRMED.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




2
      Luna v. Bowen, 834 F.2d 161, 163-66 (10th Cir. 1987).

                                         -4-